DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 4-5, 9-14, 16-22, 24, 28-29, 31, and 33 are allowable.
The following is an examiner’s statement of reasons for allowance: 
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods of task acceleration and field programmable gate array (FPGA) partial reconfiguration.  For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Prael et al. (United States Patent 8,544,017) in view of Burger et al. (United States Patent Application Publication 2016/0380912) and Vaidyanathan et al. (United States Patent Application Publication 2016/0299872).	
	Prael teaches a method of dynamically allocating a plurality of resources to service a client request (Column 2, Lines 1-4, a Resource Management Scheduling System (RMS) dynamically configures and reconfigures nodes in the system into clusters of the appropriate sizes to process the jobs). Burger teaches allocating FPGAs as accelerators to service tasks.  ([0004], The service manager maintains an address for the graph so that the service can request hardware acceleration from the group of interoperating acceleration components; and [0033], Acceleration components include Field Programmable Gate Arrays (FPGAs)). Vaidyanathan teaches  a method of partial FGPA reconfiguration during run-time (Abstract, A system and method includes generating, with a configuration controller, a configuration bitstream including configuration bits to dynamically define the configuration of a reconfigurable integrated circuit by setting a state of a subset of configuration state memory units; and [0002], Certain FPGAs allow for (dynamic) partial reconfiguration, where a portion of the FPGA can be reconfigured during run-time). The improvement includes: 
	reconfigure a first portion of logic fabric of the field programmable gate array to synthesize the 	accelerator in the first portion of the logic fabric when the accelerator is not available in the database of 	accelerators while a second portion of the logic fabric continues to operate; 
	send an acceleration request to the accelerator, wherein the accelerator is configured to accelerate 	the task, wherein the processing circuitry is communicatively coupled to a memory map configured to 	enable the processing circuitry to communicate with the field programmable gate array; and 
	virtually move data between the processing circuitry and the field programmable gate array by 	remapping the memory map.
The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199